Exhibit 2 Joint Filing Agreement In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree to the joint filing with each other of a statement on Schedule 13G (including all amendments thereto) (the “Statement”) with respect to the Ordinary Shares per value HUF 100, of Magyar Telekom Távközlési Nyilvánosan Müködö Részvénytársaság, and further agree that this Joint Filing Agreement be included as an exhibit to such Statement.In evidence whereof, the undersigned, being duly authorized, hereby execute this Joint Filing Agreement as of this 12th day of February 2010. MAGYARCOM HOLDING GMBH Date: February 12, 2010 Signature: /s/ Wolfgang Hauptmann Name/Title: Wolfgang Hauptmann Authorized Signatory, Magyar Holding GmbH MAGYARCOM HOLDING GMBH Date: February 12, 2010 Signature: /s/ Roman Zitz Name/Title: Roman Zitz Authorized Signatory, Magyar Holding GmbH DEUTSCHE TELEKOM AG Date: February 12, 2010 Signature: /s/ Dr. Guillaume Maisondieu Name/Title: Dr. Guillaume Maisondieu Chief Accounting Officer
